DiCKERSON, J.
Writ of entry for possession of certain real estate in Orono, sold to the plaintiffs by their treasurer on account of forfeiture for non-payment of taxes by the defendant, who was a non-resident owner of the premises.
The question presented involves the sufficiency of the description of the property, as assessed and conveyed, which was as follows : “ 2 acres of land, house, boom, and privileges, shore of lots one and two.”
The description of the real estate assessed, in this class of cases, must be certain, or refer to something by which it can be made certain. Adams v. Larrabee, 46 Maine, 517; Blackwell on Tax Titles, 353; Haven v. Cram, 1 N. H. 93.
The description in this case does not conform to either of these requirements. It does not give any courses, distance's, or monuments ; nor does it refer to the ownership, occupation, or use of the premises, or any name or plan by which they may be identified. It affords no nucleus by which parol evidence may be legally available to render it certain or even probable where the “ 2 acres ” are located upon the face of the earth, or what “ house, boom, or shore ” was intended. As the description is vague and uncertain upon its face, and affords no means by which it can be made certain by competent evidence aliunde, the assessment is void for uncertainty.
The defendant is not required to pay or tender payment of the “ taxes, charges, and interest ” until the plaintiff has made out a prima facie case. Inhabitants of Orono v. Veazie, 57 Maine, 519.

Plaintiffs nonsuit.

Appuetos, C. J.; Cutting, WaltoN, and Daxfoetii, JJ., concurred.